DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claims 1-22 are pending, of which claims 4-18 and 20-22 are withdrawn because of earlier restriction and election without traverse.
The amendment necessitated new claim rejection as set forth below.
Claims 1-3 and 19 are under current examination.
Non-Compliant Amendment
Amendment of Claims 1-3 and 19 is non-compliant as the claims recite “co-micronized form”.  This is because the original claims (by original presentation) are drawn to a compound and not to a composition and cannot be in a co-micronized form. 
Applicant is again reminded that claims directed to an invention that is independent or distinct from the invention originally claimed is withdrawn from consideration. 
Since applicant has received an action on the merits for the originally presented invention (i.e. a compound and not a composition), this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, co-micronized form is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

For the purpose of compact prosecution, the Examiner will construe the claims to a compound in a micronized form.

Claim Rejections - 35 USC § 112b 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-3 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1-3 and 19 are indefinite as these claims recite “co-micronized form”, which renders the claim indefinite.  This is because the original claims (by original presentation) are drawn to a compound and not to a composition and cannot be in co-micronized form, which is a composition. 
Applicant is again reminded that claims directed to an invention that is independent or distinct from the invention originally claimed is withdrawn from consideration. 
Since applicant has received an action on the merits for the originally presented invention (i.e. a compound and not a composition), this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, co-micronized form is 
For the purpose of compact prosecution, the Examiner will construe the claims to a compound in a micronized form.
Appropriate correction required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nowotny (US 4,323,561).
Determining the scope and contents of the prior art
Nowotny teaches a process of making N-palmitoyl-D-glucosamine using same reactants as in the instant specification followed by crystallization and obtaining crystals with same melting point 202C as in the instant specification (abstract, col 1, lines 46-60; col 6, Table 1).  Further, the cited prior art teaches beneficial in vivo immune response with the administration of the compound (abstract, col 1-7).  

Ascertaining the differences between the prior art and the claims at issue
Nowotny teaches a process of making N-palmitoyl-D-glucosamine in the form of powder using same reactants as in the instant specification followed by crystallization and obtaining crystals with same melting point 202C as in the instant specification, but fails to teach the size of the powder or crystal or reducing size of the crystals. 
Resolving the level of ordinary skill in the pertinent art
With respect to the above difference, the size of powder or crystals is generally expected to be small and in micron ranges. Further, given the guidance of the cited prior art, it would have been prima facie obvious to a person of ordinary skill in the art to increase or decrease the size of crystal of a known compound. Modifying such parameters is prima facie obvious because an ordinary artisan would be motivated to develop an alternative process for economic reasons or convenient purposes from a known individual reaction steps, and to arrive applicants compound with a reasonable expectation of success, since it is within the scope to modify the size through a routine experimentation. 
Further, changing size of a physical form of a compound is obvious. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976). 
In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).

Based on the above established facts, it appears that the teachings of above cited prior art read applicants’ process.  
Therefore, all the claimed elements were known in the prior art and one skilled person in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
Considering objective evidence present in the application indicating obviousness or nonobviousness
To establish a prima facie case of obviousness, three basic criteria must be met: (1) the prior art reference must teach or suggest all the claim limitations; (2) there must be some suggestion or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings; and (3) there must be a reasonable expectation of success; and (MPEP § 2143).
In this case, Nowotny teaches a process of making N-palmitoyl-D-glucosamine using same reactants as in the instant specification followed by crystallization and obtaining crystals with same melting point 202C as in the instant specification.
In KSR International Vo. V. Teleflex Inc., 82 USPQ2d (U.S. 2007), the Supreme Court particularly emphasized “the need for caution in granting a patent based on a combination of elements found in the prior art,” (Id. At 1395) and discussed circumstances in which a patent might be determined to be obvious.  Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” (Id. At 1395).  See MPEP 2143 -  Examples of Basic Requirements of a Prima Facie Case of Obviousness [R-9].
In this case at least prong (E)    “Obvious to try”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success would apply.  
The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. at ___, 82 USPQ2d at 1397. If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art. Further, there is  a reasonable expectation of success that any size of known compound may exhibit similar properties, such as immune response and can be made by the above cited prior art. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by taking the advantage of the teaching of the above cited references and to make the instantly claimed compound in different size with a reasonable expectation of success.  Modifying such parameters is prima facie obvious because an ordinary artisan would be motivated to develop an alternative process for economic reasons or convenient purposes from a known individual reaction steps, and to arrive applicants compound with a reasonable expectation of success, since it is within the scope to modify the process through a routine experimentation. 
Response to Arguments
Applicant’s remarks and amendment, filed on 03/10/2021, have been fully considered but not found persuasive.
Applicant argue that the cited prior art fails to teach PGA in micronized form. Applicant argue that the cited prior art fails to teach PGA activity in treating inflammation. 
This argument is not found persuasive and the instant claims are found obvious over the cited prior art. This is because Nowotny teaches a process of making N-palmitoyl-D-glucosamine in the form of powder using same reactants as in the instant specification followed by crystallization and obtaining crystals with same melting point 202C as in the instant specification. The Examiner agreed that the cited prior art fails to teach size of the crystal or the powder form and this is why the rejection is obvious and not anticipation. Further, the size of powder or crystals is generally expected to be small and in micron ranges. Given the guidance of the cited prior art, it would have been prima facie obvious to a person of ordinary skill in the art to increase or decrease the size of crystal of a known compound. Modifying such parameters is prima facie obvious because an ordinary artisan would be motivated to develop an alternative process for economic reasons or convenient purposes from a known individual reaction steps, and to arrive applicants compound with a reasonable expectation of success, since it is within the scope to modify the size through a routine experimentation. 
Further, changing size of a physical form of a compound is obvious. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976). 
In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
	With regard to applicant’s argument about inflammatory action, the instant claims under examination are drawn to a compound and not to its process of use. Thus applicant is arguing over a limitation and scope, which is outside the scope of the instant claims.
Applicant argue that the Examiner’s view that it is obvious to reduce the size of the compound and a reasonable expectation of success that any size of the compound may exhibit similar properties. Applicant argues that this is completely wrong in the instant case as applicant showed in Table 1 that PGA in non-micronized form is pretty inactive, while micronized PGA displayed an anti-inflammatory activity and further enhanced by the co-micronization with curcumin (Table 1). 
This argument is not found persuasive and the instant claims are found obvious over the cited prior art. This is because as reproduced below, Table 1, shows no data of micronized or non-micronized form of PGA:

    PNG
    media_image1.png
    225
    453
    media_image1.png
    Greyscale
 The table shows data of Carrageenan alone or in combination with PGA and not PGA alone in micronized or non-micronized form. Importantly, paragraph 0131 recites in all cases PGA tested as a PGS/fatty acid mixture (again a composition and not PGA alone):

    PNG
    media_image2.png
    37
    435
    media_image2.png
    Greyscale

The instant claims are drawn to a compound and not to a composition (such as co-micronized form with curcumin; or PGA with fatty acid etc.) and thus applicant’s argument and data is irrelevant to the instant claims under examination.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PANCHAM BAKSHI whose telephone number is (571)270-3463.  The examiner can normally be reached on M-Thu 7-4.30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-2720627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PANCHAM BAKSHI/Primary Examiner, Art Unit 1623